News from Buckeye Contacts:Steve Dean, Senior Vice President and Chief Financial Officer 901-320-8352 Eric Whaley Investor Relations 901-320-8509 Website:www.bkitech.com BUCKEYE INCREASES QUARTERLY DIVIDEND MEMPHIS, TN October 23, 2012 – Buckeye Technologies Inc. (NYSE:BKI) announced today that its Board of Directors declared a regular quarterly cash dividend in the amount of $0.09 per common share payable on December 14, 2012 to shareholders of record as of the close of business on November 14, 2012.The quarterly dividend represents a 12.5% increase over the $0.08 per common share paid last quarter. Buckeye, a leading manufacturer and marketer of specialty fibers and nonwoven materials, is headquartered in Memphis, Tennessee, USA. The Company currently operates facilities in the United States, Germany and Canada. Its products are sold worldwide to makers of consumer and industrial goods.
